RENDERED: DECEMBER 22, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0826-MR


ROBERT HILL AND
KAREN HILL                                                          APPELLANTS



                APPEAL FROM CHRISTIAN CIRCUIT COURT
v.                HONORABLE ANDREW C. SELF, JUDGE
                        ACTION NO. 16-CI-00297



CHRISTIAN COUNTY
QUAIL CLUB, INC.                                                       APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND McNEILL, JUDGES.

MAZE, JUDGE: Robert and Karen Hill appeal from the entry of summary

judgment on their claims against appellee Christian County Quail Club, Inc. The

circuit court concluded that the precise claims alleged in this action had been

previously decided against the Hills by jury verdict in a 2014 action and are thus
barred by the doctrines of res judicata and collateral estoppel. Finding no error in

the circuit court’s analysis, we affirm its summary dismissal of the complaint in

this case.

             The facts are neither complex nor in dispute. The Christian County

Quail Club purchased property on Quail Club Road in October 1964. The Quail

Club Road property has been continuously used by members of the Club as a

shotgun shooting range since before the purchase of the Club property. In

September 2000, the Hills purchased property adjoining the Club property and

were aware of the Club’s use of the property as a skeet shooting range at that time.

             However, in April 2010, the Hills filed an action in Christian Circuit

Court alleging that lead shot and/or lead dust was entering their property due to the

Club’s operation of the shooting range. The Hills sought damages for personal

injury, nuisance, and diminution in property value due to trespass, as well as

claiming entitlement to punitive damages and an injunction prohibiting Club

activities. A jury trial conducted in January 2014 resulted in a verdict in favor of

the Club on the Hills’ claims for personal injury and nuisance and in the Hills’

favor on their claim of trespass, but the jury rejected their claim for actual damages

amounting to $40,000 stemming from an alleged diminution of the value of their

property. Instead, the jury awarded only nominal damages in the amount of $1,200




                                         -2-
for the trespass from shot pellets landing on their property. The Club thereafter

satisfied the judgment.

             Subsequent to the 2014 verdict and consistent with recommendations

of its expert in that litigation, the Club altered the orientation and operation of the

skeet trap nearest the Hills’ property changing the shooting position so that shot

from shooters on Trap 1 would land farther away from the line between the two

properties. It also erected a ten-foot-tall fence between the properties.

Nevertheless, in March 2016, the Hills filed the instant action against the Club

alleging a continuing trespass of shot pellets on their property, seeking damages for

physical damage to the property, loss of use and enjoyment, and diminution in

value of the property, as well as punitive damages. They also sought a permanent

injunction compelling the Club to cease and desist from operation of the shooting

club.

             After filing its response to the complaint and a period of discovery,

the Club moved for summary judgment on the basis that the Hills’ claims in this

action were barred by the doctrines of res judicata and collateral estoppel. In

response, the Hills argued that summary judgment was inappropriate because shot

pellets continue to fall on their property. They thus argued that what was once an

innocent trespass had become an intentional trespass for which they are entitled to

a jury award of both nominal and actual damages. The circuit court heard


                                          -3-
argument of counsel prior to granting the Club’s motion. In entering summary

judgment on the Hills’ claims, the circuit court stated that it had reviewed the

“prior claims, evidence and arguments presented to a jury on January 30, 2014 in

Karen Hill and Robert John Hill v. Christian County Quail Club,”1 and had

considered caselaw on the principles of res judicata and collateral estoppel prior to

concluding:

                       The issues of this case were previously presented
                to a jury on January 30, 2014. The jury found in favor of
                the defendant on the issues of nuisance and personal
                injury. While the jury found for the plaintiff on the issue
                of trespass, the jury concluded that trespass did not cause
                actual damages.

                       Consequently, the [c]ourt is of the opinion that the
                legal princip[le]s of both res judicata and collateral
                estoppel require the [c]ourt to enter Summary Judgment
                in favor of the defendant.

This appeal followed.

                As an initial matter, we cite our Supreme Court’s reiteration of the

well-settled rules regarding entry of summary judgment:

                We must first begin by reviewing the standards to be
                used when handling summary judgment. Summary
                judgment is to be “cautiously applied and should not be
                used as a substitute for trial.” Granting a motion for
                summary judgment is an extraordinary remedy and
                should only be used “to terminate litigation when, as a
                matter of law, it appears that it would be impossible for
                the respondent to produce evidence at the trial warranting

1
    Christian Circuit Court Action No. 10-CI-00592.

                                               -4-
             a judgment in his favor and against the movant.” The
             trial court must review the evidence, not to resolve any
             issue of fact, but to discover whether a real fact issue
             exists. This review requires the facts be viewed in the
             light most favorable to the party opposing summary
             judgment.

Shelton v. Kentucky Easter Seals Soc., Inc., 413 S.W.3d 901, 905 (Ky. 2013)

(footnotes omitted). The Supreme Court also emphasized that the term

“impossible” is to be used in a practical, not an absolute, sense. Id. In this case,

the facts must be viewed in a light most favorable to the Hills. Finally, appellate

review of a motion for summary judgment involves only questions of law and “a

determination of whether a disputed material issue of fact exists.” Id. Therefore,

our review is de novo with no need to defer to the circuit court’s decision. Id.

             We next turn to an examination of the legal principles upon which the

Club’s entitlement to summary disposition is predicated – the doctrines of res

judicata and collateral estoppel. The decision of the Kentucky Supreme Court in

Yeoman v. Commonwealth, Health Policy Board, offers a clear and thorough

explanation of the purpose and proper application of res judicata, an affirmative

defense which operates to bar repetitious suits involving the same cause of action:

                    The doctrine of res judicata is formed by two
             subparts: 1) claim preclusion and 2) issue preclusion.
             Claim preclusion bars a party from re-litigating a
             previously adjudicated cause of action and entirely bars a
             new lawsuit on the same cause of action. Issue
             preclusion bars the parties from relitigating any issue
             actually litigated and finally decided in an earlier action.

                                          -5-
              The issues in the former and latter actions must be
              identical. The key inquiry in deciding whether the
              lawsuits concern the same controversy is whether they
              both arise from the same transactional nucleus of
              facts. If the two suits concern the same controversy, then
              the previous suit is deemed to have adjudicated every
              matter which was or could have been brought in support
              of the cause of action.

983 S.W.2d 459, 464-65 (Ky. 1998) (emphasis added) (citations and footnote

omitted).

              The Yeoman Court emphasized that certain elements must be present

for claim preclusion to operate as a bar to further litigation. Citing Newman v.

Newman, 451 S.W.2d 417, 419 (Ky. 1970), the Supreme Court reiterated the

requirements of: 1) identity of the parties; 2) identity of the causes of action; and

3) that the action must have been resolved on the merits. Concerning the first

element, there is no question but that the parties are identical. In order to apply

elements two and three, we must compare the claims presented to and decided by

the jury in the 2014 judgment and the claims advanced in the instant proceeding.

              Although the record is rather sparse concerning the proceedings which

culminated in the 2014 jury verdict, the instructions and the judgment based upon

the jury verdict inform our review. In pertinent part, the 2014 jury was instructed

as follows:




                                          -6-
INSTRUCTION NO. 3 TRESSPASS [sic]

1. You will find for the Hills and against the Quail Club,
if, and only if, you are satisfied from the evidence that
Quail Club allowed pieces or pellets from shotgun shells
to land on the property of the Hills increasing the level of
lead on the Hills’ property without the Hills’ consent.
Otherwise, you will find for Quail Club.

2. Consent as used in this Instruction, may be expressed
or implied from the circumstances or conduct of either
Karen Hill or Robert John Hill.


INSTRUCTION NO. 4

       Having found for the Hills under Instruction No. 3,
you will determine from the evidence and award them the
difference between the fair market value of the Hills’
entire property immediately before and immediately after
the property was damaged, excluding the noise and dust
generated from the lead removal in July, 2010, unless
you find the amount to be zero ($0.00), in which case you
will award the Plaintiffs Karen Hill and Robert John Hill
under Instruction No. 5;

       “Fair market value” is the price that a person who
is willing, but not compelled to buy, would pay a seller
who is willing, but not forced to sell, would accept for
the property in question.

INSTRUCTION NO. 5

      Having found for the Hills, but if, and only if, you
do not award them a sum of damages under Instruction
No.4, you will award nominal damages to the Hills.

     “Nominal damages” are a trivial sum of money
awarded to a litigant who has established a cause of

                            -7-
             action but has not established that he or she is entitled to
             compensatory damages.

The jury was also instructed on a claim of nuisance and a personal injury claim

predicated upon Karen Hill’s allegation that she had been struck by a shot pellet in

her yard. Although the jury found in favor of the Club on both claims, no similar

claims were alleged in the 2016 proceeding.

             As set out in the February 27, 2014 trial order and judgment, the jury

found in favor of the Hills on their trespass claim but found no compensable

damages. Instead, the jury awarded the Hills the sum of $1,200 in nominal

damages, “a trivial sum of money awarded to a litigant who has established a cause

of action but has not established that he or she is entitled to compensatory

damages.” The Hills’ arguments in this appeal focus solely upon the summary

disposition of their trespass claim.

             First, the Hills insist that the trespass in this case is continuing and

state that “[w]hile a jury may have believed the [Club] was merely negligent

during the first trial and only awarded nominal damages based on this belief, the

[Hills] can now show that the Quail Club continues to trespass with no regard for

the [Hills’] use or enjoyment of their property.” We view this to be a distinction

without a difference.

             The distinction between intentional and negligent trespass was

explored by the Supreme Court in Smith v. Carbide & Chemicals Corporation:

                                          -8-
                    Ellison v. R & B Contracting, Inc., 32 S.W.3d 66
             (Ky. 2000), provided this Court with an opportunity to
             revisit the law of trespass to real property. The jury
             found the trespass was intentional. Although the case
             focused on the proper damages for trespass, the Court
             reaffirmed the traditional law of trespass, “even if the
             plaintiff suffered no actual damages as a result of the
             trespass, the plaintiff is entitled to nominal damages.” Id.
             at 71. However, in intentional trespass, in order to
             recover more than nominal damages, a property
             owner must prove “actual injury,” which we shall
             discuss further below.

226 S.W.3d 52, 55 (Ky. 2007) (emphasis added). Thus, the mere fact that a

trespasser’s conduct can be labeled intentional does not relieve a claimant from the

duty to prove actual injury. The record in this case discloses that the Hills’ current

claims against the Club are based upon conduct and alleged injury which do not

differ in any significant respect from that alleged in their previous litigation against

the Club. In fact, the only significant difference in the Club’s activities with

respect to the Hills’ property is the fact that it attempted to ameliorate the situation

by erecting a fence between the parties’ properties and re-orienting the skeet trap

nearest the Hills’ property in an attempt to prevent pellets from falling on their

land.

             Because the Hills allege no conduct or injury distinct from that

alleged in the previous litigation, the doctrine of res judicata operates to bar the

instant litigation. In this regard, we find persuasive the rationale of this Court in




                                           -9-
Rockwell International Corp. v. Wilhite regarding the necessity of demonstrating

actual damages:

             Although the landowners have established that Rockwell
             negligently trespassed on their properties when it allowed
             PCBs originating at its Russellville plant to flow into a
             stream and thus be deposited as a result of flooding on
             their properties, and although PCBs are a known
             carcinogen, the landowners have nevertheless failed to
             establish that their properties have suffered any injury as
             a consequence of the trespass. No persons who have
             come upon the land have been harmed, no farm animals
             or pets have been sickened, nor have any crops been lost.
             The land and the buildings thereon continue to be used as
             they were before the presence of PCBs was discovered.
             Thus, the landowners cannot recover damages under a
             negligent trespass theory.

143 S.W.3d 604, 625 (Ky. App. 2003). Neither in the instant claims nor in the

previous litigation did the Hills offer any evidence as to injury to their property.

As the Club notes in its brief, a shooting experiment was conducted in the current

litigation in which five very small pellets landed on the Hills’ property after more

than 300,000 had been shot. During this experiment, five people, including

representatives of the Hills, stood in the area where the five small pellets fell and

none seemed concerned about potential injury. Thus, returning to the Rockwell

analysis, it appears that “[a]ny annoyance or interference sustained by the [Hills]

here is the result of an irrational fear of [the small pellets]. The law does not allow

relief on the basis of an unsubstantiated phobia.” Id. at 627.




                                         -10-
                Because neither the Club’s use of its property, nor the Hills’ evidence

as to the use of their property, differs from the claims submitted to a jury in 2014,

the Christian Circuit Court did not err in concluding the instant claims are barred

by the doctrine of res judicata. We therefore affirm its entry of summary judgment

in this case.

                ALL CONCUR.



 BRIEF FOR APPELLANT:                        BRIEF FOR APPELLEE:

 Stephanie Ritchie Mize                      Edwin A. Jones
 Clarksville, Tennessee                      W. Lucas McCall
                                             Paducah, Kentucky




                                           -11-